Hon. James P. McGrath City Attorney, Oswego
This is in response to your letter wherein you ask for our opinion as to whether or not the Mayor, elected at the last election in November, 1977, would receive a salary of $7,500 per annum under the old charter or not less than $12,500 per annum as provided under the present charter.
The present charter of the City of Oswego, Article IV, section 4.01, provides as follows:
  "The Mayor shall be a qualified elector of Oswego. He shall hold office for a term of four years. No person shall serve as Mayor for more than ten consecutive years, but there shall be no limitation on total years of service if interrupted. His annual salary shall be not less than $12,500. The Council shall review the Mayor's salary during each Mayoral term and report its recommendation of any increase by March 15th of the last year of that term. No increase in salary shall take place during an incumbent's term except by local law."
The charter of the City of Oswego, Article XX, section 20.00, provides as follows:
  "This Charter shall become effective on January 1st, 1978."
It is evident that the charter of the City of Oswego is to take effect January 1, 1978, the date that the present Mayor was sworn into office after his re-election in November. However, the present Mayor will hold office for only two years because of Article XX, section 20.07, which provides as follows:
  "The four year term for the Mayor shall begin with the term of the Mayor elected in November 1979."
The above language clearly provides that the four-year term begins with the term of the Mayor elected in November of 1979. There is no mention of salary that would also prospectively take effect in November 1979. The remaining parts of the City charter would take effect on January 1, 1978, unless specifically excepted as set forth in the aforementioned Article XX, section 20.07. (See McKinney's Statutes, § 213.)
Accordingly, we conclude that the Mayor of the City of Oswego, who was elected at the general election in November, 1977, was elected for a two-year term at a salary of not less than $12,500 per annum commencing on January 1, 1978, pursuant to the City charter of the City of Oswego which was also effective on January 1, 1978.